Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Michael Robert Featherstun appeals the district court’s order denying his Motion to Request Grand Jury Minutes. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. United States v. Featherstun, No. 1:05-cr-00021-JCC-3 (E.D. Va. filed Mar. 10, 2011, and entered Mar. 11, 2011). We deny Feather-stun’s motion for appointment of counsel and we dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.